Citation Nr: 0615869	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, as a 
result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to June 1946, 
February 1949 to May 1950, and July 1950 to August 1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for prostate 
cancer, including as a result of exposure to herbicides.  The 
veteran submitted a notice of disagreement in April 2003, and 
a statement of the case was issued in November 2004.  A 
substantive appeal was received in November 2004, on the 
issue of service connection for prostate cancer due to Agent 
Orange exposure.

An RO rating decision in October 2004 also denied service 
connection for prostate cancer, claimed on the basis of 
exposure to ionizing radiation.  The veteran did not appeal 
this determination.

The Board notes that the record contains a copy of a rating 
decision dated in February 2003 that purports to grant the 
veteran's claim for service connection for prostate cancer.  
Letters from the veteran and his representative, dated in May 
2003, refer to this purported decision.  A report of contact 
from the RO indicates that the rating was never promulgated.  
The record is absent for any letter notifying the veteran of 
the decision and of his appellate rights. Furthermore, there 
is no evidence that the decision was mailed to the veteran.  
A decision only becomes final and binding on VA field offices 
at the time VA issues written notification in accordance with 
38 U.S.C. 5104.  38 C.F.R. 104(a); see 38 U.S.C.A. 5104 (West 
2002).  Since no such notification was ever provided, the RO 
decision of February 28, 2003 is not binding on VA.




FINDINGS OF FACT

1.  While the veteran served aboard ship off the waters of 
Vietnam, the conditions of such duty did not involve duty or 
visitation in the Republic of Vietnam.

2.  There is no probative evidence of the veteran's in-
service exposure to herbicides, to include Agent Orange.

3.  The veteran's prostate cancer did not have its onset in 
service or within one year of discharge from service, and 
there is no evidence that the veteran's current prostate 
cancer is etiologically related to his active service. 


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in June 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in March 2003.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional VCAA letters were sent to the veteran 
in August 2002 and June 2005.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id..  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Sepulveda California VA Ambulatory Care Center (VAACC), the 
Bakersfield California Community Based Outpatient Clinic 
(VACBOC), the Kerns Valley Medical Center, Dr. Elbaum, Dr. 
Nadler, Dr. Shakir, Dr. Ratnayake, and Dr. Bermejo.  In 
August 2004, the RO also requested records from Kern Valley 
Healthcare Clinic (KVHC) and CBCC.  While no records were 
received post August 2004 from the KVHC or CBCC, the Board 
notes that the veteran specified that Dr. Nadler was the 
physician associated with the KVHC and records from Dr. 
Nadler are associated with the claims file.  The veteran was 
notified, by means of the October 2004 rating decision, of 
the evidence of record.  Furthermore, the veteran was 
informed in the July 2002 VCAA notice that it was ultimately 
his responsibility to make sure private medical records were 
sent to VA.  In addition, a June 2005 VCAA letter requested 
that the veteran provide VA with any evidence in his 
possession that pertained to his claim.  No additional 
information or evidence has been received.  The Board finds 
that VA has satisfied its duty to assist with regard to these 
alleged records.  

In November 2003, the RO requested verification of the 
veteran's service in the Republic of Vietnam from the NPRC 
and the NPRC responded in August 2004 that service in-country 
could not be verified.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  However, merely showing a current disability and 
stating a theory of service connection is not enough to 
necessitate a medical examination.  Competent evidence must 
also show that the claimed disability or symptoms may be 
associated with the service injury.  38 C.F.R. § 3.159(c)(4) 
(2005).  The Board declines to obtain a medical nexus opinion 
with respect to the veteran's claim for service connection 
for prostate cancer because there is no evidence of a causal 
connection between his prostate cancer and service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

Indeed, as explained below, in view of the absence of any 
symptoms of prostate cancer in service, the lack of diagnosis 
of prostate cancer until many years post-service, and the 
absence of evidence of exposure to herbicides, any opinion 
relating pertinent disability to service would certainly be 
speculative.  Service connection may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2005).  The duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim." 38 USCA 5103A(a)(2).

In November 2004, the veteran submitted documents related to 
the U.S.S. Bayfield, explaining that his ship spent 
considerable time in the waters of Vietnam in close proximity 
to the shore.  This argument, to the extent that it is 
supported by the documents, is cumulative of that already of 
record and considered by the RO; therefore, remand for a 
supplemental statement of the case (SSOC) is not warranted.  
Again, the veteran has never stated that he had actual duty 
or visitation in the Republic of Vietnam.  No additional 
pertinent evidence has been received since the issuance of 
the November 2004 SSOC.  See 38 C.F.R. § 19.31 (2005).

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.



Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Certain chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year in most cases of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. 
§ 3.307(a)(3) (2005); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  This includes malignant tumors.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The veteran contends that he suffers from prostate cancer 
that was caused by exposure to Agent Orange in the Republic 
of Vietnam, while serving aboard the U.S.S. Bayfield.  A 
patient biopsy results report, dated in January 2002, 
indicates that the patient does suffer from prostate cancer.  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to an herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e), including prostate cancer, shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

The provisions of 38 C.F.R. § 3.307(a)(6) state that service 
in Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  The VA General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.

The veteran does not contend that he actually served in the 
Republic of Vietnam.  Rather he states that the ship he was 
aboard came within 100 yards from dry ground.  In November 
2003, the RO requested that the NPRC confirm the veteran's 
dates of service in Vietnam.  The NPRC's response, received 
in August 2004, indicated service aboard the USS Princeton 
and the USS Bayfield which were in the official waters of the 
Republic of Vietnam for dates between January 1962 and 
October 1965, but could not verify that the veteran had in-
country service in the Republic of Vietnam.  Since the 
veteran clearly indicated that he only came within 100 yards 
of land and there is no other verification that he was ever 
actually in the Republic of Vietnam, exposure to herbicides, 
to include Agent Orange, may not be presumed.  Therefore, 
service connection for the veteran's prostate cancer can not 
be established by exposure to Agent Orange under the 
provisions of 38 C.F.R. 3.309(d).

Even though the presumptions of 38 C.F.R. § 3.307(a)(6) and § 
3.309(d) do not apply in this case, the veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  Such proof could include competent 
evidence of exposure to herbicides or radiation or competent 
evidence of any other etiological connection between his 
service and his prostate cancer.  

No competent evidence of exposure to an herbicide is of 
record.  The veteran has asserted that while he was stationed 
aboard the U.S.S. Bayfield, the ship was anchored 
approximately 200 yards from the shoreline for about one 
month.  During this time, the veteran claims that "We would 
get dusted daily from the action going on, on shore.  We were 
so close as to take small arms fire".  He further contends 
that his duties included helping troops to board the ship 
with their light equipment.  He states that "We would assist 
them in coming aboard and get dirty from the dirt and dust 
they had on them."  Finally, the veteran states "I feel 
that I was exposed to Agent Orange due to contaminated dust 
and dirt that I was exposed to on a daily basis".  

While the veteran is competent to state that he came in 
contact with dust and dirt, he offers no evidence that he was 
capable of identifying this dust as contaminated with Agent 
Orange.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(veteran may provide competent evidence of that which he has 
observed with his five senses and within the realm of his 
knowledge).  The veteran's inference that this contact with 
dust and dirt exposed him to Agent Orange is pure speculation 
on his part, and there is no evidence to support a theory 
that this dust or dirt contained Agent Orange.  His claims of 
being exposed to Agent Orange via contact with dust on troops 
or by being "dusted daily from the action going on, on 
shore" is not competent evidence of exposure to Agent 
Orange, and thus, does not support his claim that exposure to 
Agent Orange caused his prostate cancer.

The veteran contends that he must have been exposed to Agent 
Orange because he suffers from two illnesses, diabetes 
mellitus and prostate cancer, that are on the 38 C.F.R. 
3.309(e) list of diseases attributable to herbicide exposure.  
Both of these assertions amount to medical opinions of 
causation.  However, the veteran, as a layperson, is not 
competent to give a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Finally, the record contains no evidence of any other 
connection between the veteran's prostate cancer and his 
service.  There is no indication of complaints of prostate 
problems in-service and his discharge medical examination of 
July 1966 is absent for any mention of prostate 
abnormalities.  Furthermore, the first evidence of record of 
tests for prostate disease is not until November 2001 and the 
first diagnosis of prostate cancer occurred in January 2002, 
45 years after his separation from active duty.  There is no 
competent evidence of record relating prostate cancer to any 
in-service disease or injury.  As such, the evidence does not 
indicate a direct connection between his prostate cancer and 
service.  Additionally, since prostate cancer did not 
manifest within one year of discharge from service, the 
provisions of 38 C.F.R. 3.307(a)(3) and 3.309(a) are 
inapplicable.   Therefore, the veteran's claim for service 
connection for prostate cancer must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for prostate cancer as a result 
of exposure to herbicides and that, therefore, the provisions 
of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for prostate cancer as a 
result of exposure to herbicides is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


